Appellant was indicted for illegally selling intoxicating liquors in Johnson County on August 1, 1912, after an election and putting the prohibition law in force in Johnson County in April, 1904. He was convicted and his penalty was fixed at the lowest for a misdemeanor.
The only question raised is by motion for new trial that the verdict of the jury is contrary to the law and the evidence. The party to whom the sale is alleged to have been made swore positively that he bought a half pint of whisky from appellant and paid him therefor. Prohibition was admitted to be in force in Johnson County since April 19, 1904. The appellant swore that he did not sell the whisky to the witness as testified by him. It was a question of veracity between the two. The *Page 495 
jury believed the State's witness and did not believe appellant. The jury were the exclusive judges of this.
The judgment is affirmed.
Affirmed.